Citation Nr: 1540438	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  13-11 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic myelocytic leukemia (CML), to include as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to February 1973, including in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for chronic myelotic leukemia.

The Veteran testified before the undersigned in a May 2015 video conference hearing, and a transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the Veteran's contentions that he has CML due to Agent Orange exposure, the Veteran has presumed exposure to Agent Orange conceded based on his service in Vietnam, as noted on his DD 214.  Even though the Veteran cannot be granted service connection on a presumptive basis, because CML is not one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if he had CML at any point during the appeal period that is related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 104 (Fed. Cir. 1994).

Accordingly, the Veteran was afforded a VA examination in February 2013 to determine whether his CML was as likely as not due to Agent Orange exposure in service.  The VA examiner noted that the Veteran's type of leukemia is differentiated from chronic B-cell leukemias, which are granted service connection on a presumptive basis.  The examiner further opined that the Veteran's CML was less likely than not due to Agent Orange because VA "investigators" go to "great lengths" to decide which diseases are to be included in the presumptive disease category and therefore if a disease is not on the list, "then they are to be believed."  Here the examiner is essentially stating that because the Veteran's disease is not on the presumptive service connection list under 38 C.F.R. § 3.309, that he cannot be granted direct service connection for a disease incurred due to Agent Orange exposure in service, which goes against the finding of Combee.  Therefore, upon remand, the Veteran should be afforded a new examination to address his specific circumstances and whether his CML was as likely as not caused by his conceded Agent Orange exposure, regardless of whether or not CML is on the list of presumptive diseases.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his chronic myelocytic leukemia.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's CML began in or is etiologically related to any incident of the Veteran's military service, including conceded Agent Orange exposure, regardless of CML not being listed as a presumptive disease under 38 C.F.R. 
§ 3.309.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).  In providing a rationale, the Veteran examiner should discuss the specific circumstances of the Veteran's case. 

2.  Readjudicate the Veteran's claim for service connection.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




